Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention relates to cryptographic data processing systems and computational methods.  Prior art of record, closest reference – Qiu et al. – US 2020/0225112, taking individually or collectively, fails to suggest a motivation for incorporating in a method and apparatus, as claimed as a whole, including 
“receiving a plurality of input traces, wherein each trace of the plurality of input traces includes a plurality of sample points;
appending, to a trace matrix comprising combinations of pre-determined degrees of the sample points, a plurality of rows representing the plurality of input traces;
appending, to a classifier matrix, a plurality of columns representing metadata associated with the plurality of input traces;
applying a defined transformation to the classifier matrix to produce a transformed classifier matrix;
incrementing an accumulator matrix by a product of the transformed classifier matrix and the trace matrix;
computing, using a first subset of elements of the accumulator matrix, a first statistical moment for a first portion of the input traces identified by a first subset of elements of the classifier matrix, wherein the first subset of elements of the classifier matrix is identified by a first classifier value; and
computing, by subtracting each element of the first subset of elements of the accumulator matrix from a corresponding sum of elements of the input traces stored by the accumulator matrix, a second statistical moment for a second portion of the input traces identified by a second subset of elements of the classifier matrix, wherein the second subset of elements of the classifier matrix is identified by a second classifier value” in independent claim 1 and similar claimed subject matter in corresponding independent claims 10, 18, 22 (claims 2-9, 11-17, 19-21, 23-25 depend therefrom.  Thus, claims 1-25 are allowed over prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sikka et al. – US 2020/0151289
Wang – US 10,628,755
Sundaram et al. – US 2020/0065675
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633